DETAILED ACTION
The claims are referred to as presented in the Preliminary Amendment dated March 5, 2020. Claims 2-20 are pending. Claim 1 stands cancelled. Claims 2, 9 and 16 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
FIGS. 1-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(0). Correction of the following is required: Claim 2-3, 9-10, and 16-17 include “total potential liability" - the specification fails to provide proper antecedent basis for the foregoing subject matter.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Representative claim 9 recites: 
An apparatus comprising: 
at least one processor of an electronic computer system comprising a server in networked communication with a plurality of computers configured to receive and transmit data indicating wagers; and 
at least one memory, in electronic communication with the at least one processor, having instructions stored thereon which, when executed by the at least one processor, direct the at least one processor to: 
receive, over a communication network, from a first remote device a request to place at least one wager on an outcome of an event and a request to purchase an option to receive a refund amount in exchange for cancelling the at least one wager at a same time of placing at least one wager, in which the option is associated with a first time having a first fee and a second time having a second fee; [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice] 
after the request to place the at least one wager is received and prior to any determination of the at least one wager being a winning wager or a losing wager, calculate the refund amount for the at least one wager based on a current probability that the at least one wager will be the winning wager and risk management information associated with the at least one wager, in which calculating the refund amount comprises calculating the refund amount based at least in part on an amount of total potential liability associated with paying winning wagers resulting from; [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice and a mental process because the calculation can be performed in the human mind]
cause to be presented, over the communication network to the first remote device, at a graphical user interface of an electronic display device of the first remote device, indicia representing the option to receive the refund amount in exchange for cancelling the at least one wager after the request to place the at least one wager is received and prior to any determination of the at least one wager being the winning wager or the losing wager; [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice]
receive, over the communication network, from the first remote device an indication that the first remote device is exercising the option to receive the refund amount in exchange for cancelling the at least one wager after the request to place the at least one wager is received and prior to any determination of the at least one wager being the winning wager or the losing wager; [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice]
determine whether the first remote device exercised the option prior to the first time or the second time; [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice]
in response to determining that the first remote device exercised the option prior to the first time or the second time, automatically cancel the at least one wager in exchange for the refund amount; and [the examiner submits that the foregoing underlined limitations fall under the 
transmit, over the communication network, electronic signals to cause a physical dispense at a second remote device of at least one of a voucher or a payment amount as the refund amount.

The abstract idea is not integrated into a practical application for the following reasons. 
The examiner submits that each of the following additional limitations (and the communications between them) merely constitute instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea: the processor of an electronic computer system, the server, the computers, the memory, the communication network, the first remote device (and its graphical user interface of an electronic display device), and the second remote device. 
The examiner submits that the following additional limitations constitute insignificant extra-solution activity because they merely amount to necessary data gathering and outputting: receive and transmit data indicating wagers.
The examiner submits that the following additional limitations does no more than generally link the user the abstract idea to a particular technological environment or field of use: cause a physical dispense at a second remote device of at least one of a voucher or a payment amount as the refund amount
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.


The examiner submits that each of the following additional limitations (and the communications between them) merely constitute instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea: the processor of an electronic computer system, the server, the computers, the memory, the communication network, the first remote device (and its graphical user interface of an electronic display device), and the second remote device. 
The examiner submits that the following additional limitations constitute insignificant extra-solution activity because they merely amount to necessary data gathering and outputting: receive and transmit data indicating wagers.
The examiner submits that the following additional limitations does no more than generally link the user the abstract idea to a particular technological environment or field of use: cause a physical dispense at a second remote device of at least one of a voucher or a payment amount as the refund amount
Thus, taken alone, the additional does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim 10 recites: The apparatus of claim 9, in which calculating the refund amount comprises comparing (i) the amount of total potential liability associated with paying payouts on winning wagers resulting from the outcome occurring and (ii) an amount of total potential proceeds associated with losing wagers resulting from the outcome occurring. [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity 

Claim 11 recites: The apparatus of claim 9, in which the first remote device is given a time limit to use at least a portion of the refund amount to place another wager or forfeit the portion of the refund amount. [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice and a mental process because the calculation can be performed in the human mind]

Claim 12 recites: The apparatus of claim 9, in which the instructions, when executed by the at least one processor, further direct the at least one processor to: in response to the first remote device exercising the option, present, over the communication network, the first remote device with the graphical user interface to place another wager using at least a portion of the refund amount. [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice and a mental process because the calculation can be performed in the human mind. The remaining additional limitations here are discussed above.]

Claim 13 recites: The apparatus of claim 9, in which calculating the refund amount comprises: determining that (i) a potential total liability of payouts, in response to a specific wager outcome occurring, exceeds (ii) potential total proceeds for losing wagers, in response to the specific wager outcome occurring. [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice and a mental process because the calculation can be performed in the human mind]

in which the refund amount is increased for cashing out a given wager, of the at least one wager, that would result in a more balanced book. [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice and a mental process because the calculation can be performed in the human mind]

Claim 15 recites: The apparatus of claim 9, in which the refund amount is decreased for cashing out a given wager, of the at least one wager, that would result in a less balanced book. [the examiner submits that the foregoing underlined limitations fall under the certain methods of organizing human activity grouping, which includes a fundamental economic practice and a mental process because the calculation can be performed in the human mind]

Claims 2-8 include substantially the same limitations as claims 9-15, and are thus rejected to for the same reasons as claims 9-15, respectively. 
Claims 16-20 include substantially the same limitations as claims 9 and 11-15, and are thus rejected to for the same reasons as claims 9 and 11-15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 6-10, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,475,267 to Brook et al. (“Brook”).

Regarding claim 2, Brook discloses: 
A method comprising: 
receiving, by at least one processor of a server in networked communication with a plurality of computers configured to receive and transmit data indicating wagers, over a communication network, from a first remote device (see at least FIGS. 1-2 and the corresponding description thereof) [a] a request to place at least one wager on an outcome of an event and [b] a request to purchase an option to receive a refund amount in exchange for cancelling the at least one wager at a same time of placing the at least one wager, (see at least col. 14, lines 1-24) in which the option is associated with a first time having a first fee and a second time having a second fee; (see at least col. 20, line 64 to col. 21, line 3)
after receiving the request to place the at least one wager and prior to any determination of the at least one wager being a winning wager or a losing wager, calculating, by the at least one processor, the refund amount for the at least one wager based on [a] a current probability that the at least one wager will be the winning wager and [b] risk management information associated with the at least one wager, (see at least col. 15, lines 15-20, col. 1, lines 46-51, col. 19, line 27-42, col. 5, lines 30-35 and col. 20, lines 25-42) in which calculating the refund amount comprises calculating the refund amount based at least in part on an amount of total potential liability associated with paying [a payout on a winning wager] . . . of the at least one wager, resulting from the outcome occurring; (see at least col. 20, lines 25-42 - the "amount that would be paid to the bettor if the bettor were to win the bet" (recited on lines 36-37) may be interpreted as the claimed "amount of total potential liability")
causing to be presented, by the at least one processor over the communication network, to a graphical user interface of an electronic display device of the first remote device indicia representing the option to receive the refund amount in exchange for cancelling the at least one wager after the request to place the at least one wager is received and prior to any determination of the at least one wager being the winning wager or the losing wager; (see at least FIG. 4 and the corresponding description thereof; see also claim 1 which includes giving the option to the bettor to purchase to potentially receive compensation (refund amount) to cancel the wager)
receiving, over the communication network by the at least one processor from the first remote device, an indication that the first remote device is exercising the option to receive the refund amount in exchange for cancelling the at least one wager after receiving the request to place the at least one wager and prior to any determination of the at least one wager being the winning wager or the losing wager; (see at least FIG. 4 and the corresponding description thereof; see at least claim 1 which includes receiving an indication that the bettor exercises the option to cancel the wager during a break in play (e.g., prior to selected exercise time))
determining, by the at least one processor, whether the first remote device exercised the option prior to the first time or the second time; (see at least claim 1 and col. 2, lines 39-56)
in response to determining that the first remote device exercised the option prior to the first time or the second time, automatically cancelling, by the at least one processor, the at least one wager in exchange for the refund amount; and (see at least claim 1 which includes cancelling the wager, as indicated by the bettor, and receiving the refund amount (e.g., in exchange))
transmitting, by the at least one processor over the communication network, electronic signals to cause a physical dispense at a second remote device of at least one of a voucher or a payment amount as the refund amount. (see at least col. 11, lines 62-65 and col. 17, lines 28-41)

As discussed above, although Brook discloses “calculating the refund amount comprises calculating the refund amount based at least in part on an amount of total potential liability associated with paying [a payout on a winning wager] . . . of the at least one wager, resulting from the outcome occurring”, it appears that Brook does not expressly state, with emphasis added, “calculating the refund amount based at least in part on an amount of total potential liability associated with paying payouts on winning wagers, of the at least one wager, resulting from the outcome occurring”.
For the following reasons, the examiner submits this difference is obvious. 
Brook discloses, with emphasis added:
As used in this specification and the appended claims, the singular forms "a," "an," and "the" include plural referents unless the content clearly dictates otherwise. It should also be noted that the term "or" is generally employed in its sense including "and/or" unless the content clearly dictates otherwise.

Col. 20, lines 1-42 of Brook discloses, with emphasis added:
determining an amount to refund a bettor who is exercising a sports book wager ticket sell back option previously purchased by the bettor that is useful in the method of FIG. 5, according to one illustrated embodiment. For example, during the specified break in play during the sporting event, or in some embodiments, during any time from the point the wager is placed until the sporting event ends, the sports book wagering computer system 202 may receive an indication that the bettor is exercising the purchased option and in response to the received indication that the bettor is exercising the purchased option, the sports book wagering computer system 202 determines an amount to refund to the bettor according to the method 600. Although the method 600 described below includes determining an amount to refund to the bettor based on a probability of whether the bettor will win the bet for which the wager was made, the amount to refund to the bettor may be based on anything. For example the amount to refund to the bettor may be based on, including but not limited to: a probabilistic method, a random method, recommendation from an individual or entity, voting, a static amount, etc. In various embodiments, the amount to refund to the bettor may be any percentage of the original bet made by the bettor, a flat amount, or any combination thereof.

The method 600 starts at 602, in which the sports book wagering computer system 202 shown in FIG. 2 determines a current probability (e.g., percentage probability) at the break in play or the indicated period of whether the bettor will win the bet for which the wager was made.

At 604, the sports book wagering computer system 202 subtracts a determined amount (e.g., percentage, flat fee, or combination thereof) from a number reflecting the current probability (e.g., percentage probability) to obtain a multiplier.

At 606, the sports book wagering computer system 202 multiplies the multiplier by an amount that would be paid to the bettor if the bettor were to win the bet to obtain a bettor refund amount factor.

At 608 the sports book wagering computer system 202 subtracts a determined amount (e.g., percentage, flat fee, or combination thereof) from the bettor refund amount factor to determine the amount to refund to the bettor.

The examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the use of multiple payouts on winning wagers (rather than "a payout on a winning wager") because Brook suggests such a configuration as evidenced by: (a) Brook already discloses the total potential liability being associated with "a payout" and Brook also discloses that the singular forms "a," "an," and "the" include plural referents unless the content clearly dictates otherwise; (b) the system of Brook is already configured to track each of the wagers (e.g., see at least col. 5, lines 50-55); and (c) taking 

Regarding claim 3, as discussed above Brook renders claim 2 obvious, and Brook does not appear to expressly disclose: 
in which calculating, by the at least one processor, the refund amount comprises comparing (i) the amount of total potential liability associated with paying payouts on winning wagers resulting from the outcome occurring and (ii) an amount of total potential proceeds associated with losing wagers resulting from the outcome occurring.

However, the examiner submits it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform this calculation in light of the teachings and suggestions of Brook (discussed below) for the following reasons.
It is well known that bookies/sports books aim to ensure a profit (i.e., the vigorish) regardless of an outcome of a wager by attempting to attract an equal dollar amount of wagers for each team. (e.g., see Brook col. 1, lines 10-20).
With this background in mind, Brook discloses a variety of ways to determine the refund amount. For example, Brook disclose that the determination of the refund amount may be determined in any manner that the sport book chooses (col. 18, lines 38-40) and that the refund amount may be based on anything (col. 20, lines 17-18). Some of the more specific examples discussed throughout Brook include determining the refund amount based on a historical probability model, a coin toss, an individual or entity with special expertise, voting, a static amount, a percentage of the original bet, a flat amount, or any combination thereof. (e.g., see at least col. 
Notably, col. 19, lines 27 to 42 discloses yet another example of how to determine the refund amount. Here, the determination of the refund amount may be based on the dollar value of the current number of options being exercised. As recited, the purpose of this determination is to keep a balanced number of options being exercised for each team of the sporting event. Again, it is well known that bookies aim to ensure a profit regardless of an outcome of a wager by attempting to attract an equal dollar amount of wagers for each team. Although not expressly recited, the only reason a bookie would desire to keep a balanced number of options being exercised between two teams would be continue to maintain/aim for the well-known concept of attracting an equal dollar amount of wagers for each team. The exercise of an option is necessary linked to (and affects) the potential liability and potential proceeds of Brook because exercising any option cancels the wager, and therefore affects the overall liability and proceeds of the bookie. In other words, although not expressly recited in Brook, by determining the refund amount based on the dollar value of the current number of options currently being exercised, the bookie is in effect determining the refund amount based on the potential liability and proceeds. The motivation to expressly base the determination of the refund amount on the potential liability and proceeds (as well as the dollar value of the current number of options being exercised) is based on the well-known concept of continuing aim to ensure a profit regardless of an outcome of a wager by attempting to attract an equal dollar amount of wagers for each team. (e.g., see Brook col. 1, lines 10-20), as well as it being known that refund amount may be determined based on anything such as the examples discussed above. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Regarding claim 6, as discussed above Brook renders claim 2 obvious, and Brook does not appear to expressly disclose: 
in which calculating, by the at least one processor, the refund amount comprises: determining that (i) a potential total liability of payouts, in response to a specific wager outcome occurring, exceeds (ii) potential total proceeds for losing wagers, in response to the specific wager outcome occurring. (However, the examiner submits that this subject is rendered obvious for at least the same reasons discussed above with respect to claim 3. Further, although Brook does not expressly recite determining the refund amount based on a determination of the liabilities exceeding the proceeds, because it is well known for a bookie to aim to balance their book, and because exercising an option is tied to the liabilities and proceeds, it would have been obvious to expressly disclose the configuration in which the refund amount is determined based on a comparison of the liabilities and proceeds).

Regarding claim 7, as discussed above Brook renders claim 2 obvious, and Brook further discloses:
in which the refund amount is increased for cashing out a given wager, of the at least one wager, that would result in a more balanced book. (see Brook. More specifically, see at least col. 19, lines 27-42 and col. 1, lines 15-20)

Regarding claim 8, as discussed above Brook renders claim 2 obvious, and Brook further discloses:
in which the refund amount is decreased for cashing out a given wager, of the at least one wager, that would result in a less balanced book. (see Brook. More specifically, see at least col. 19, lines 27-42 and col. 1, lines 15-20)

Claims 9-10 and 13-15 include substantially the same limitations as claims 2-3 and 6-8, respectively, and are thus rejected to for the same reasons as claims 9-10 and 13-15, respectively. 
Claims 16-18 and 20 include substantially the same limitations as claims 2-3 and 6-7, respectively, and are thus rejected to for the same reasons as claims 16-18 and 20, respectively. 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable Brook in view of U.S. Patent Publication No. 2009/0115133 to Kelly et al. (“Kelly”).

Regarding claim 4, as discussed above Brook renders claim 2 obvious. Brook does not appear to disclose: 
in which the first remote device is given a time limit to use at least a portion of the refund amount to place another wager or forfeit the portion of the refund amount.
However, Kelly discloses:
in which the first remote device is given a time limit to use at least a portion of the [awards/credits] . . . to place another wager or forfeit the portion of the [awards/credits]. (see at least [0384] of Kelly)


Claim 11 includes substantially the same limitations as claim 4 and is thus rejected to for the same reason as claim 4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715